SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

96
CA 14-00715
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


TERESA A. WILLIAMS, PLAINTIFF,

                      V                                             ORDER

DAVID KAUFFMAN, DEFENDANT.
-------------------------------
DAVID KAUFFMAN, THIRD-PARTY
PLAINTIFF-RESPONDENT,

                      V

CYNTHIA M. RANCIER, THIRD-PARTY
DEFENDANT-APPELLANT.


BARTH SULLIVAN BEHR, SYRACUSE (J. WILLIAM SAVAGE OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-APPELLANT.

LAW OFFICE OF FRED LUTZEN, EAST SYRACUSE (FRED LUTZEN OF COUNSEL), FOR
THIRD-PARTY PLAINTIFF-RESPONDENT.

MICHAELS & SMOLAK, P.C., AUBURN (JAN SMOLAK OF COUNSEL), FOR
PLAINTIFF.


     Appeal from an order of the Supreme Court, Cayuga County (Mark H.
Fandrich, A.J.), entered August 5, 2013. The order denied third-party
defendant’s motion for summary judgment dismissing the third-party
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on December 31, 2014, and filed in the
Cayuga County Clerk’s Office on February 25, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    July 10, 2015                       Frances E. Cafarell
                                                Clerk of the Court